          Case 1:16-cr-00318-AT Document 144 Filed 12/10/20 Page 1 of 1

                                                            USDC SDNY
UNITED STATES DISTRICT COURT                                DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                               ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                   DOC #:
                                                            DATE FILED: 12/10/2020

               -against-
                                                                     16 Cr. 318-5 (AT)
WILFREDO LABOY,

                       Defendant.                                         ORDER
ANALISA TORRES, District Judge:

       IT IS HEREBY ORDERED: For the reasons stated on the record during a violation of

supervised release conference held on August 19, 2020, in addition to the Order for Residential

Substance Abuse Treatment dated August 24, 2020, the Supervised Release Conditions are

modified to include the following special condition:

       The supervisee will participate in and complete inpatient detoxification and rehabilitation

treatment at Cornerstone of Medical Arts Center, for a period of thirty-six (36) days. The

program may include testing to determine whether the supervisee has reverted to using drugs or

alcohol. The supervisee shall continue to take any prescribed medications unless otherwise

instructed by the health care/treatment provider. The supervisee shall contribute to the cost of

services rendered based on the supervisee’s ability to pay and the availability of third-party

payments. The Court authorizes the release of available substance abuse and mental health

evaluations and reports, including the presentence investigation report, to the substance abuse

treatment provider.

       SO ORDERED.

Dated: December 10, 2020
       New York, New York
